IN THE SUPREME COURT OF PENNSYLVANIA




                               : No. 706
IN RE: APPOINTMENT TO THE
                               :
COMMITTEE ON RULES OF EVIDENCE : SUPREME COURT RULES
                               :
                               :




                                      ORDER


PER CURIAM


      AND NOW, this 1st day of September, 2016, John P. Gismondi, Esquire,

Allegheny County, is hereby appointed as a member of the Committee on Rules of

Evidence for a term of three years commencing October 1, 2016.